DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    1176
    863
    media_image1.png
    Greyscale

Election/Restrictions
	Applicants’ Election with traverse is again noted:

    PNG
    media_image2.png
    220
    670
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1,4,5,9,10,15,16,17,46,47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	1. (Original) A method for at least partially separating liquid from solid in a slurry, comprising: 
applying a reduced pressure to an upstream portion of a slurry, thereby reducing the liquid content of the upstream portion to at most 20 wt%, and 
applying a pressure gradient across a region between the upstream portion and a downstream portion, thereby urging the slurry to flow in the downstream direction.


    PNG
    media_image3.png
    232
    839
    media_image3.png
    Greyscale

 “applying a reduced pressure to an upstream portion of a slurry” differs from the step of “applying a pressure gradient across a region between the upstream portion and a downstream portion.” 
It is unclear how the “reducing the liquid content of the upstream portion to at most 20 wt%” is accomplished. What specific manipulative steps take place? When reduced to “at most 20 wt%” liquid content, is the slurry still an “upstream portion?”
When referring to “a region between the upstream portion and a downstream portion” in claim 1, does this refer to the “upstream portion” after “reducing the liquid content of the upstream portion to at most 20 wt%” or before the claimed step of reducing? In this regard, the recitation, “the upstream portion” as it appears in clause two of claim 1, lacks clear positive antecedent basis. To which “upstream portion” does it refer?
In claim 4, it is unclear to what “the downstream portion” refers. 
In claim 5, it is unclear where said “positive pressure” is generated. Where does the “positive pressure” exist? It is unclear how said “positive pressure” is generated, or what is in, when claim 1 specifies “applying a reduced pressure to an upstream portion.”
In claims 9 and 10, it is unclear to what the recitation “the slurry” refers. Does this refer to the “upstream portion” after “reducing the liquid content of the upstream portion to at most 20 wt%” or before the claimed step of reducing? Does it refer to the “upstream portion” or the “downstream portion?” 
Claim Rejections - 35 USC § 103
Claims 1,4,5,9,10,16,17,46,47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benesi (US 2010/0096341 A1).
Benesi discloses a method and apparatus for separating a slurry into liquids and solids in a pressure filter apparatus and for forming a substantially dry and often loosely packet filter solids cake wherein a high temperature and high pressure steam is introduced into an initially formed filter cake in the pressurized filter apparatus to force the steam into the interstices of the formed filter cake and then pressure within the filter apparatus is reduced to permit the steam to flash and to expand within the 
The IPER Opinion and Rationale with respect to claims 1 and 4 are adopted and incorporated herein by reference.

    PNG
    media_image4.png
    403
    780
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    340
    780
    media_image5.png
    Greyscale




Benesi: [0050] It has now been discovered that the process of bathing the cake with superheated steam and the later flashing of that steam by reducing the pressure within the chamber can materially reduce the liquid content of a discharged cake as well as often causing the cake to become more friable and shattered.  Flashing causes the residual water in the cake to change phase from liquid to vapor and become steam and can move that changed phase cake water with the introduced steam as that steam is extracted from the chamber.


    PNG
    media_image6.png
    1125
    862
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1278
    863
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 102/103
Claims 1,4-5,9-10,15-17,46-47 and 49 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MYERSON (US 2014/0256984 A1). 

    PNG
    media_image8.png
    619
    755
    media_image8.png
    Greyscale

[0056] It should be appreciated that flow of the feed solution into the nucleation chamber 102 and flow of the slurry out from the nucleation chamber 102 may be accomplished through the use of a fluid transfer device 113 upstream of the nucleation chamber 102, a fluid transfer device 115 downstream of the nucleation chamber 102 or both, in some embodiments. In some embodiments, flow of the feed solution into the nucleation chamber 102 and flow of the slurry out from the nucleation may be achieved by drawing the slurry out from the nucleation chamber 102 by creating a vacuum downstream of the outlet 104. In other embodiments, flow of the feed solution into the nucleation chamber and flow of the slurry out from the nucleation chamber 102 may be achieved by force of gravity, for example, where the storage container 114 is at an elevated position upstream from the nucleation chamber 102 inlet 103 and outlet 104.
[0061] In some embodiments, as depicted in FIGS. 1B and 1C, outlet of a nucleation device 100 may be fluidically connected with a crystallizer chamber configured for containing a solution comprising nuclei (as a slurry) produced in the nucleation chamber under conditions that promote growth of the nuclei, thereby creating an integrated nucleator-crystallizer. In some embodiments, a process for operating the integrated nucleator-crystallizer involves nuclei generated in the nucleator being transferred (e.g., pumped) into the crystallization chamber, e.g., at the same flow rate as the they pass through the nucleator. The crystallization chamber may be a plug-flow crystallizer, a stirred tank crystallizer, a tubular crystallizer, a flow-reactor crystallizer, or a microfluidic crystallizer, for example. The small crystals then grow in the crystallizer for a defined and controllable residence time before the crystals are collected, for example by vacuum filtration 117, as shown in FIGS. 1B and 1C. In FIG. 1B, crystallization takes place in a tubular chamber 116 downstream of the nucleation device 100. Tubular chambers are well known in the art and may be obtained from commercial sources. For example, Masterflex.RTM. L/S.RTM., Chem-Durance.RTM. Biotubing, e.g., size #16, (from Cole-Panner, to Vernon Hills, Ill.) may be 
As detailed below, “drawing the slurry out from the nucleation chamber 102 by creating a vacuum downstream of the outlet 104” is expressly taught. Beyond this, it is submitted that the conventional crystalizers specified above, will remove liquid/solvent, to some degree, by application of vacuum.  The percentages claimed, absent a showing of criticality or unexpected results specifically associated therewith, are submitted to obviously be well within the purview of the skilled artisan. 
Response to Arguments
Applicant's arguments filed March 5, 2021, have been fully considered but they are not persuasive. 
It has been argued (Remarks page 8):
One of ordinary skill in the art would understand the distinction between the application of a reduced pressure to an upstream portion of a slurry and the application of a pressure gradient across a region between the upstream portion of the slurry and the downstream portion of the slurry in claim 1. One of ordinary skill in the art would understand that the first of these clauses involves the application of a reduced pressure to at least the upstream portion of the slurry. Other portions of the slurry (e.g., the downstream portion) may also be subject to the reduced pressure or the reduced pressure may only be applied to the upstream portion. This concept is explained further in the specification on page 11, lines 11-15. One of ordinary skill in the art would also understand that the second of these clauses involves the application of a pressure gradient between the upstream and downstream portions of the slurry. This might take the form of applying a reduced pressure to the downstream portion of the slurry and/or applying an increased pressure to the upstream portion of the slurry. This concept is explained further in the specification on page 5, lines 1-12 and page 6, line 28-page 7, line 3. Accordingly, one of ordinary skill in the art would understand that these two features of independent claim 1 differ from each other.

The Examiner disagrees with this argument. Issue is taken with the assertion, “One of ordinary skill in the art would also understand that the second of these clauses involves the application of a pressure gradient between the upstream and downstream portions of the slurry. This might take the form of applying a reduced pressure to the downstream portion of the slurry and/or applying an increased pressure to the upstream portion of the slurry.” While a “pressure gradient” can be established, for example, by manipulation of the pressure applied between two points, a “pressure gradient” is not something that can be “applied.” 
The portions of the originally filed specification, referenced in the arguments, have be reviewed and carefully considered.
At specification page 6, line 28 - page 7, line 3, the following appears:
In some embodiments, the third port and the fourth port may each be capable of applying a pressure to at least a portion of the channel and/or to at least a portion of collection chamber 210. For instance, the third port may be capable of applying a third pressure to the downstream end of the channel and the fourth port may be capable of applying a fourth pressure to the collection chamber. If the third port applies the third pressure simultaneously to the fourth port applying the fourth pressure, a pressure differential may be established across the channel. If the pressure is higher in the channel than in the chamber (e.g., if the third port applies a positive pressure and the fourth port applies a reduced pressure), material that is present in the channel proximate the collection chamber may be transferred into the collection chamber under the influence of the pressure gradient.

Contrary to the implications of Applicants, this referenced portion of the specification does not refer to “upstream” and “downstream” “portions” of a “slurry,” but rather “ports,” a “channel” and a “collection chamber,” and manipulation of pressures thereat. An unknown “material” is referenced in the last sentence of that portion of the specification reproduced above, that “may be transferred” with the manipulation of various pressures at specific points in an apparatus having a “collection chamber.”  The presently pending, elected claims,  “applying a reduced pressure to an upstream portion of a slurry” differs from the step of “applying a pressure gradient across a region between the upstream portion and a downstream portion.” Minimally, the arguments presented, referencing structure in the specification, are not commensurate in scope with the claims. Additionally, the step of “applying a reduced pressure to an upstream portion of a slurry” recited in claim 1, may establish a “pressure gradient.” Moreover, it is unclear where the specified “upstream portion” begins and ends relative to the specified “downstream portion.” While the line of demarcation between “ports” in an apparatus having a channel would be clear, the line of demarcation between the specified “upstream portion” and “downstream portion” is not. Applicants’ arguments have not been found persuasive for any of these reasons.
Against the applied Benesi reference, it has been argued:
Additionally, the International Preliminary Report on Patentability, which the Patent Office has incorporated by reference into its rejection, has misinterpreted paragraph 53 of Benesi, the portion of Benesi that it has asserted discloses this feature. Paragraph 53 of Benesi, in its entirety, states: "[o]ptionally after the chamber has been vented, the controller can initiate the introduction of a blowdown gas from source 54 through valve 55 and valve 56 to force any further liquids out of the formed and expanded cake 47 through the port 44 and valve 62". This sentence describes exposing a filter cake to blowdown gas to remove liquids therefrom. It does not describe flowing anything that might be considered to be a slurry. Therefore, it does not teach or make obvious at least this feature of independent claim 1. (Emphasis added by Examiner)

The Examiner does not find this line of argument against the applied Benesi reference persuasive; minimally because it is not commensurate with the scope of claim one. The gerund “flowing” does not appear in claim one. The recitation, “thereby urging the slurry to flow,” does. The rather nebulous term, “urging” has been given favor a downstream flow direction. It does not mean that a “flow” takes place. There are numerous possible reasons that a “flow” might not take pace, as one of ordinary skill in the art would readily understand, especially in view of the assertion (i.e., “independent claim 1 encompasses the application of this pressure gradient prior to, concurrently with, and/or after the application of the reduced pressure to the upstream portion of the slurry”) made in the paragraph bridging Remarks pages 8-9. 
As many parents or guardians will attest, even their most persistent urging does not result in the intended effect. Parents often urge their children to do better in school, get to bed earlier, eat better, and spend less time on their phone or playing video games. Often, despite the most ardent and persistent urging, their children’s behavior is not changed. In the same way, the “urging” specified in claim one will not necessarily result in the “flowing” that Applicant asserts
The argument, “It [the Benesi reference] does not describe flowing anything that might be considered to be a slurry” is not well received. In the paragraph bridging pages 7-8, Applicants have argued, “The recitation of ‘at least partially separating liquid from solid in a slurry’ is definite because it has a meaning that would be understandable to one of ordinary skill in the art. As described in the preceding paragraph, the claimed slurry initially comprises both a solid and a liquid. One of ordinary skill in the art would understand that separating the liquid from the solid would comprise performing one or more steps that remove at least a portion of the liquid from the slurry and/or remove at least a portion of the solid from the slurry. As described on such methods may comprise recovering the liquid as a product and/or recovering the solid as a product.” At what point does Applicants’ “slurry” no longer constitute a “slurry”?

    PNG
    media_image3.png
    232
    839
    media_image3.png
    Greyscale

Applicant’s arguments against the rejection based on U.S. Patent Publication No. 2014/0256984 to Myerson have been carefully considered, but not found persuasive, especially in view of Applicant’s elucidating Remarks. Since the gerund “flowing” does not appear in claim one, and “independent claim 1 encompasses the application of this pressure gradient prior to, concurrently with, and/or after the application of the reduced pressure to the upstream portion of the slurry,” then, either “end” of the “slurry” of Myerson could be the “upstream” or “downstream” portion, depending on the pressures applied “concurrently,” “prior to,” or “after” the manipulation of pressure. Accordingly, this rejection is maintained.
Information Disclosure Statement
In the spirit of compliance with 37 CFR 1.56, 1.97 and 1.98, Applicant is urged to disclose those crystallizers discussed in U.S. Patent Publication No. 2014/0256984 to Myerson, the first named inventor’s own prior and applied patent document, via an Information Disclosure Statement.
[0061] In some embodiments, as depicted in FIGS. 1B and 1C, outlet of a nucleation device 100 may be fluidically connected with a crystallizer chamber plug-flow crystallizer, a stirred tank crystallizer, a tubular crystallizer, a flow-reactor crystallizer, or a microfluidic crystallizer, for example. The small crystals then grow in the crystallizer for a defined and controllable residence time before the crystals are collected, for example by vacuum filtration 117, as shown in FIGS. 1B and 1C. In FIG. 1B, crystallization takes place in a tubular chamber 116 downstream of the nucleation device 100. Tubular chambers are well known in the art and may be obtained from commercial sources. For example, Masterflex.RTM. L/S.RTM., Chem-Durance.RTM. Biotubing, e.g., size #16, (from Cole-Panner, to Vernon Hills, Ill.) may be used to create a tubular chamber that serves as a crystallizer for growing nuclei produced in the nucleation device 100.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776